DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 3/3/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ANEZAKI et al., U.S. Publication No. 2009/0316206 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saint Clair et al., U.S. Publication No. 2007/0282748 A1 (hereafter referred to as Saint Clair), in view of Dhanvantri et al., U.S. Publication No. 2014/0139658 A1 (hereafter referred to as Dhanvantri), and further in view of ANEZAKI et al., U.S. Publication No. 2009/0316206 A1 (hereafter referred to as Anezaki).

As to claim 1, Saint Clair discloses an information processing system (Figure 1A; ¶ [0015]) comprising:
	one or more intermediary apparatuses communicable with one or more output apparatuses (Figure 1A; ¶ [0030]; wherein the sources and/or control devices are intermediary apparatuses communicating with the output devices); and
	an information processing apparatus communicable with the one or more intermediary apparatuses (Figure 1A; ¶ [0030]; wherein the server is an information processing apparatus in communication with the sources and control devices, which are intermediary devices), the information processing apparatus including circuitry configured to
	receive, from a [device], specific information and a process execution request input to the [device] (¶ [0055], wherein the server receives information and commands from the control clients; ¶ [0068], “a control phone app 320, that provides user interface specific information and controls to the control client 102 to enable it to control a phone, such as a VoIP Phone 210 and to render a control panel on a VoIP Phone 210 thereby enabling inputs by a user to a VoIP Phone 210 are able to issue control commands to the server 100 that in turn reconfigures the presentation environment 110 based on the desired inputs”);
	identify a specific intermediary apparatus associated with the specific output apparatus based on the received specific information in accordance with the process execution request (Figure 5; ¶ [0034]; ¶ [0080], wherein particular output devices may be selected); and
	transmit the process execution request to the identified specific intermediary apparatus, the identified specific intermediary apparatus being configured to perform processing in accordance with the process execution request transmitted from the circuitry of the information processing apparatus to control the specific output apparatus (Figure 5; ¶¶ [0034], [0055], [0068], and [0090], wherein the relevance of the particular paragraphs is clear from the explanations given for the two previous claim limitations above).
(¶ [0032]), but does not explicitly disclose receiv[ing], from a terminal, specific information and a process execution request input to the terminal.
	Saint Clair is silent on the specific information being displayed on a specific output apparatus of the one or more output apparatuses before being input into the terminal.
	However, Dhanvantri discloses receiv[ing], from a terminal, specific information and a process execution request input to the terminal (¶ [0024]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Saint Clair by utilizing a computer terminal in the manner claimed as taught by Dhanvantri in order to expand the benefits of Saint Clair’s invention to a broader environment (such as Dhanvantri’s computer terminals).
	Saint Clair and Dhanvantri are silent on the specific information being displayed on a specific output apparatus of the one or more output apparatuses before being input into the terminal.
	However, Anezaki discloses the specific information being displayed on a specific output apparatus of the one or more output apparatuses before being input into the terminal (¶ [0119]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Saint Clair and Dhanvantri by displaying specific information on a specific output apparatus of one or more output apparatuses before 

As to claims 4, 7, and 12-14, the claims are rejected for reasons similar to those given for claim 1 above. Namely, the citations of Saint Clair, Dhanvantri, and Anezaki given for claim 1 above also disclose the subject matter of claims 4, 7, and 12-14.

As to claim 2, Saint Clair discloses the circuitry of the information processing apparatus updates the specific information over time (¶ [0064]).

As to claim 3, the claim is rejected for reasons similar to claim 2 above. Namely, the citation of Saint Clair given for claim 2 above also discloses the subject matter of claim 3.

As to claim 9, Saint Clair discloses when the specific intermediary apparatus, associated with the specific output apparatus, is identified based on the specific information, the circuitry of the information processing apparatus stores, in the memory, user information associating information identifying the specific output apparatus, information identifying the terminal that has input the specific information, and first information indicating that the specific output apparatus is usable by the terminal that has input the specific information, wherein when the circuitry of the information processing apparatus receives, from the terminal that has input the specific information, a termination instruction for terminating use of the specific output apparatus, the circuitry of the information processing apparatus changes the first (¶ [0059], wherein the user is only able to control devices according to their specific access control level permissioning; ¶ [0082], wherein the presentation may be terminated by the user).

As to claim 10, the claim is rejected for reasons similar to claim 9 above. Namely, the citation of Saint Clair given for claim 9 above also discloses the subject matter of claim 10.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saint Clair, Dhanvantri, and Anezaki as applied above, and further in view of Komamura et al., U.S. Publication No. 2007/0234238 A1 (hereafter referred to as Komamura).

As to claim 5, Saint Clair, Dhanvantri, and Anezaki are silent on when the specific document image data includes data of a plurality of pages, the processing in accordance with the process execution request includes switching of page displayed on the specific output apparatus.
	However, Komamura discloses when the specific document image data includes data of a plurality of pages, the processing in accordance with the process execution request includes 15switching of page displayed on the specific output apparatus (¶ [0061]).
.

Claims 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saint Clair, Dhanvantri, and Anezaki as applied above, and further in view of Black, U.S. Publication No. 2010/0328225 A1 (hereafter referred to as Black).

As to claim 6, Saint Clair, Dhanvantri, and Anezaki are silent on the specific information is a passcode.
	However, Black discloses the specific information is a passcode (¶ [0059]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Saint Clair, Dhanvantri, and Anezaki by inputting a passcode as taught by Black in order to verify a user’s identify when initial verification such as scanning an image such as a barcode fails.

As to claims 8 and 11, the claims are rejected for reasons similar to those given for claim 6 above. Namely, the citation of Black given for claim 6 above also discloses the subject matter of claims 8 and 11. A barcode scanned for verification information is a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
4/2/2021